DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figures 1A-1C and 2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 6-8, and 12-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McGraw et al 7,418,343 (hereinafter McGraw).
Claims 1 are rejected under 35 U.S.C. 103 as being unpatentable over.
Regarding claim 1, McGraw discloses collision avoidance system for a vehicle (aircraft 15, see figs. 1 and 2) comprising:
a monopulse radar antenna array mounted to the vehicle and comprising a plurality of monopulse radar antenna segments having respective fixed fields of view (aircraft 15 with monopulse radar antennas 30 affixed to the aircraft (~fixed  field of view) see fig. 2, col. 4, lines 1-3, col. 7, lines 1-5), wherein each monopulse radar antenna segment comprises a comparator network configured to form a sum signal representing a summation of return signals received by the monopulse radar antenna segment and to form a first difference signal representing a first difference of the return signals received by the monopulse radar antenna segment (each monopulse antenna 30 forms a sum signal and difference signal from the return signals (~comparator), see figs. 2 and 6, col. 7, lines 15); 
a user interface configured to present information in a form perceptible to a person operating the vehicle (display unit 120, see fig. 7, line 50); and
a radar antenna array controller electrically connected to the plurality of monopulse radar antenna segments and to the user interface (processor 117, see figs. 7 and 8, col. 7, lines 47-50) and configured to perform operations comprising:
calculating a range of an object based on a time difference between transmission of a radar pulse and reception of the return signals (col. 4, lines 1-4, col. 7, lines 27-30); 
calculating a first angle of arrival of the return signal from the object based on a ratio of the first difference signal and the sum signal (see figs. 7 and 8, col. 4, lines 1-4, col. 7, lines 40 – col. 8, line 3); and 
sending information regarding the range and an angular position of the object to the user interface (see col. 5, lines 27-35, col. 7, lines 47-50). 
Regarding claim 12, McGraw discloses a method for detecting an object comprising:
synchronously transmitting respective pulses from a plurality of monopulse radar antenna segments mounted to a vehicle with respective fields of view (see col. 2, lines 28-53, col. 5, lines 27-35 and 45-63, col. 7, lines 1-21);
receiving return signals from an object at one monopulse radar antenna segment of the plurality of monopulse radar antenna segments following synchronous transmission (see col. 2, lines 28-53, col. 5, lines 27-35 and 45-63, col. 7, lines 1-21);
converting the return signals into a sum signal and a first difference signal (each monopulse antenna 30 forms a sum signal and difference signal from the return signals, see figs. 2 and 6, col. 7, lines 15);
processing the sum signal and first difference signal to estimate a first angle of arrival of the return signals (see figs. 7 and 8, col. 4, lines 1-4, col. 7, lines 40 – col. 8, line 3);
determining a range of the object based on a time difference between transmission and reception (col. 4, lines 1-4, col. 7, lines 27-30); and
displaying symbology indicating the range and angular position of the object relative to the vehicle (see col. 7, lines 47-50). 
Regarding claim 17, McGraw discloses an aircraft (see figs. 1 and 2) comprising: 
a plurality of monopulse radar antenna segments having respective fixed fields of view and arranged to form a monopulse radar antenna array having a total field of view (aircraft 15 with monopulse radar antennas 30 affixed to the aircraft (~fixed  field of view) see fig. 2, col. 4, lines 1-3, col. 7, lines 1-5), wherein each monopulse radar antenna segment comprises a comparator network configured to form a sum signal representing a summation of return signals received by the monopulse radar antenna segment and form a first difference signal representing a first difference of the return signals received by the monopulse radar antenna segment (each monopulse antenna 30 forms a sum signal and difference signal from the return signals (~comparator), see figs. 2 and 6, col. 7, lines 15);
a user interface configured to present information in a form perceptible to a pilot operating the aircraft (display unit 120, see fig. 7, line 50); and
a radar antenna array controller electrically connected to the plurality of monopulse radar antenna segments and to the user interface (processor 117, see figs. 7 and 8, col. 7, lines 47-50) and configured to perform operations comprising:
calculating a range of the object based on a time difference between transmission and reception (col. 4, lines 1-4, col. 7, lines 27-30;
calculating a first angle of arrival of the return signal from the object based on a ratio of the first difference signal and the sum signal (see figs. 7 and 8, col. 4, lines 1-4, col. 7, lines 40 – col. 8, line 3); and
sending information regarding the range and the angular position of the object to the user interface (see col. 5, lines 27-35, col. 7, lines 47-50).
Regarding claims 2, 13, and 18 as applied to claims 1, 12 and 17, McGraw further discloses wherein: the comparator network is further configured to form a second difference signal representing a second difference of the return signals received by the monopulse radar antenna segment (each monopulse antenna 30 forms a sum signal and difference signal from the return signals (~comparator), see figs. 2 and 6, col. 7, lines 15); 
the radar antenna array controller is further configured to perform operations comprising calculating a second angle of arrival of the return signal from the object based on a ratio of the second difference signal and the sum signal (for each antenna array 30, calculating the angle of arrival, see figs. 7 and 8, col. 4, lines 1-4, col. 7, lines 40 – col. 8, line 3); and
the first angle of arrival is an azimuth angle and the second angle of arrival is an elevation angle of the object relative to the vehicle (see col. 7, lines 1-26).
Regarding claim 4 as applied to claim 1, McGraw further discloses wherein the radar antenna array controller is further configured to control synchronous transmission by the monopulse radar antenna segments (see col. 2, lines 28-53, col. 5, lines 27-35 and 45-63, col. 7, lines 1-21).
Regarding claim 6 as applied to claim 1, McGraw further discloses wherein the user interface is a display device configured to display the information regarding the range and angular position of the object (see col. 5, lines 27-35, col. 7, lines 47-50).
Regarding claim 7 as applied to claim 1, McGraw further discloses wherein field of views of adjacent monopulse radar antenna segments partially overlap (see fig. 2, col. 3, line 63 – col. 4, line 4, field of views of the arrays 30 overlap at the point where they both detect UCAV 20).
Regarding claim 8 as applied to claim 1, McGraw further discloses wherein a first monopulse radar antenna segment transmits at a first guard frequency and a second monopulse radar antenna segment adjacent to the first monopulse radar antenna segment transmits at a second guard frequency which is different than the first guard frequency (see col. 4, lines 21-34). 
Regarding claim 14 as applied to claim 12, McGraw further discloses wherein the symbology indicates successive ranges and angular positions of the object (see col. 5, lines 27-35, col. 7, lines 47-50).
Regarding claim 15 as applied to claim 12, McGraw further discloses wherein synchronously transmitting respective pulses from the plurality of monopulse radar antenna segments comprises transmitting a pulse having a first guard frequency from a first monopulse radar antenna segment and transmitting a pulse having a second guard frequency which is different than the first guard frequency from a second radar antenna segment which is adjacent to the first radar antenna segment (see col. 4, lines 21-34).
Regarding claim 16 as applied to claim 12, McGraw wherein the vehicle is an aircraft (see figs. 1 and 2).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over McGraw et al 7,418,343 (hereinafter McGraw) in view of Shinoda et al US 20030164791 (hereinafter Shinoda).
Regarding claim 3 as applied to claim 1, McGraw discloses the claimed invention except wherein each of the monopulse radar antenna segments includes a transmit antenna and a receive antenna. In the same field of endeavor, Shinoda discloses monopulse radar antenna array segment comprising a transmit antenna and receive antenna (see figs. 1 and 6, [0029]-[0030], [0045]).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Shinoda with McGraw by having a transmit and receive antenna, as taught by Shinoda, for the benefit of switching the detectable range of the antenna beam between a wide angle/short distance and sharp angle/long distance.
Regarding claim 5 as applied to claim 4, McGraw discloses the claimed invention except wherein the radar antenna array controller is further configured to insert delays into transmit signals sent to the monopulse radar antenna segments, which delays are based on respective locations of the monopulse radar antenna segments. In the same field of endeavor, Shinoda discloses a monopulse radar antenna array segment comprising a transmit antenna and receive antenna, wherein the transmit antenna comprises a transmit antenna array, and a timing control device controls switching of the transmit antennas based on a fixed time ([0031], [0045]).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Shinoda with McGraw by controlling the switching of the antenna array for transmission based on a fixed time, for the benefit of switching the detectable range of the antenna beam between a wide angle/short distance and sharp angle/long distance.
Claims 9, 11, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over McGraw et al 7,418,343 (hereinafter McGraw).
Regarding claims 9, 11, 19, and 20 as applied to claims 1 and 17, McGraw discloses the claimed invention. McGraw further discloses that the monopulse antenna array is mounted at or near the tail of the aircraft (see col. 3, lines 55-58, col. 4, lines 1-4). However, McGraw does not specifically disclose wherein the monopulse radar antenna array is mounted to a wing tip of an aircraft, wherein the monopulse radar antenna array is mounted in a window hole of an aircraft, a fuselage and a wing extending laterally from the fuselage, wherein the wing comprises a wing tip and the monopulse radar antenna array is mounted to the wing tip, and wherein the fuselage comprises a window hole and the monopulse radar antenna array is mounted to the window hole. 
Before the effective filing date of the claimed invention, it would have been of design choice to a person of ordinary skill in the art to mount the monopulse radar antenna array to a wing tip of an aircraft, in a window hole of an aircraft, to a wing tip wherein a fuselage and a wing extending laterally from the fuselage, wherein the wing comprises the wing tip, or to a window hole, wherein the fuselage comprises the window hole because Applicant has not disclosed that wherein the monopulse radar antenna array is mounted to a wing tip of an aircraft, wherein the monopulse radar antenna array is mounted in a window hole of an aircraft, a fuselage and a wing extending laterally from the fuselage, wherein the wing comprises a wing tip and the monopulse radar antenna array is mounted to the wing tip, and wherein the fuselage comprises a window hole and the monopulse radar antenna array is mounted to the window hole provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with either mounting the monopulse antenna array near the tail of the aircraft as taught by Nash or the claimed mounting disclosed in claims 9, 11, 19, and 20 above because all the mountings provide an optimized coverage and accuracy for the monopulse radar. 
Therefore, it would have been an obvious matter of design choice to modify McGraw to obtain the invention as specified in claims 9, 11, 19, and 20.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over McGraw et al 7,418,343 (hereinafter McGraw) in view of Chang et al US 20160291144 (hereinafter Chang).
Regarding claim 10 as applied to claim 9, McGraw discloses the claimed invention except wherein a field of view of the monopulse radar antenna array has an azimuth angle of at least 240 degrees. In the same field of endeavor, Chang discloses a monopulse AESA radar system with 3 faces spaced at 120 degrees from each other to provide 360 degrees coverage in the azimuth (~at least 240 degree). 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Chang with McGraw by placing the monopulse antenna spaced apart from each other in the manner disclosed by Chang, for the benefit of detect an aircraft within vicinity of the radar by providing 360 degree radar coverage.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Graf EP 3273262A1 discloses monopulse secondary surveillance radar.
Vacanti et al US 20170343667 discloses phase array antenna and wingtip collision avoidance system.
Leise et al US 8,988,277 disclose dual monopulse/interferometer radar.
Liu et al US 7,633,429 discloses monopulse radar signal processing.
Scholz US 6,618,008 discloses monopulse phased array system.
Shinoda et al US 20030112172 discloses monopulse radar system.
Posey US 6,456,238 discloses signal routing is ESA systems.
Murrow et al EP 1229347A2 discloses Monopulse array radar with single difference beam for simultaneous azimuth and elevation angle determination.
Yu US 6,087,974 discloses monopulse system for target location.






Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUMIDE T AJIBADE AKONAI whose telephone number is (571)272-6496. The examiner can normally be reached Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VLADIMIR MAGLOIRE can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLUMIDE AJIBADE AKONAI/Primary Examiner, Art Unit 3648